Citation Nr: 9914373	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-37 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
secondary to service-connected rheumatoid arthritis.  


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1968.  

Service connection has been in effect for rheumatoid 
arthritis since separation from active duty in October 1968.  
The disability has been rated 100 percent disabling since 
June 1995, and the veteran has also been deemed entitled to 
special monthly 

compensation since June 1995 based on the loss of use of both 
hands.  In March 1994 he filed a claim of entitlement to 
service connection for a November 1993 myocardial infarction, 
which he argues was caused by his service-connected 
rheumatoid arthritis.  The claims folder contains a VA Form 
119, Report of Contact, dated in August 1994, that refers to 
a decision by a Department of Veterans Affairs (VA) medical 
center denying a claim for reimbursement relating to 
hospitalization.  The appellant argues in his letters dated 
in August and November 1995 that VA should assume financial 
responsibility for the non-VA medical care required incident 
to his 1993 myocardial infarction, including the 
hospitalization beginning in late April 1994 and continuing 
into early May 1994 for unstable angina.  The claims folder 
does not currently contain a decision on that claim, however, 
and the Board cannot ascertain the current status of such a 
claim from the record before it.  At this point, however, it 
does not appear that a claim for reimbursement for non-VA 
medical care is on appeal to the Board pursuant to a notice 
of disagreement followed by a substantive appeal.  
Accordingly, the Board hereby refers to the Regional Office 
(RO) for appropriate action the veteran's claim for 
reimbursement for non-VA medical care.  


FINDING OF FACT

Coronary artery disease, which caused the veteran's 
myocardial infarction, was caused or aggravated by the 
therapy required for the veteran's service-connected 
rheumatoid arthritis.  

CONCLUSION OF LAW

Service connection is warranted for coronary artery disease 
as secondary to treatment for the veteran's service-connected 
rheumatoid arthritis.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.310(a) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for secondary service connection must be granted when 
a disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(1998).  Like all claims, a claim for secondary service 
connection must be supported by "evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Buckley v. 
West, 12 Vet. App. 76, 84 (1998).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Generally, for a claim to be well grounded, a 
claimant must submit each of the following: (1) a medical 
diagnosis of a current disability; (2) medical evidence, or 
in certain circumstances lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996).  With regard to a claim for secondary 
service connection, a claimant must provide competent 
evidence that the secondary condition was caused by the 
service-connected condition.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).  The credibility of the evidence is presumed when 
determining whether a claim is well grounded.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, the presumption of credibility 
does not apply where a fact asserted is beyond a person's 
competency or where the evidence is inherently false.  See 
id.  

In this case, there is no dispute that the appellant suffers 
from a current disability, coronary artery disease, or that 
he is service-connected for rheumatoid arthritis.  The 
question before the Board is whether there is competent 
evidence to demonstrate a reasonable possibility that the 
coronary artery disease that caused the myocardial infarction 
that occurred in 1993 was proximately caused by rheumatoid 
arthritis, or by treatment administered for the rheumatoid 
arthritis.  

Medical records from the American British Cowdray Hospital 
reflect that on November 19, 1993, the veteran was admitted 
to that facility with a diagnosis of acute anterior-septal 
myocardial heart attack.  He was discharged from that 
facility in stable condition on November 27, 1993.  

In March 1994 the veteran submitted medical opinion evidence 
from Dr. G, Dr. I, and Dr. O.  Dr. G opined that the habitual 
pathology of acute myocardial infarction is arteriosclerosis 
of the coronary arteries, but that due to the veteran's young 
age (he was 46 at the time of the infarction) and the history 
of his advanced rheumatoid arthritis for which he was treated 
with different medications including penicillamine and gold 
salts, there is the possibility that the coronary artery 
disease is related to the service-connected rheumatoid 
arthritis, or to the treatment that could produce coronary 
arteritis.  For purposes of definition only, and pursuant to 
the Board's responsibility to provide an adequate statement 
of the reasons or bases for its decision, but not in reliance 
thereon in the ultimate disposition of this appeal, the Board 
notes that coronary arteritis may be defined as inflammation 
of the coronary arteries.  Dorland's Illustrated Medical 
Dictionary, page 137 (27th ed., 1988).  

Dr. I reported that the veteran was treated for rheumatoid 
arthritis with, inter alia, steroids and anti-inflammatory 
steroids.  She opined that long-time rheumatoid arthritis can 
cause cardiac damage including pericarditis in up to 40 
percent of the cases.  Coronary arteritis occurs in 15 
percent of the patients secondary to coronary vasculitis 
causing an acute myocardial infarction.  "Due to the above, 
there is a direct relation between the base pathology of 
rheumatoid arthritis in the veteran and his coronary disease, 
[which is the] cause of the infarction."  

Dr. O opined that, due to the severity of the veteran's 
arthritis, his relatively young age and the clinical absence 
of arteriosclerosis, there exists the highest probably that 
the November 1993 infarction was caused by secondary 
vasculitis of the rheumatoid arthritis.  

In April and May 1994 the veteran was treated for unstable 
angina at Mexico General Hospital.  As part of that 
treatment, selective bilateral "coronariography" was 
performed.  The examiner's conclusions were diffuse coronary 
sickness, with multiple zones of severe ectasia, 
microaneurysms, and tubular damage, and that, even though 
blocking, restricting damage suggestive of atheroma was 
observed, the possibility of the coronary damage being linked 
to collagen disease must be investigated, particularly in 
light of the fact that the veteran is a carrier of severe 
rheumatic arthritis.

The matter was referred to Dr. M, a Spanish-speaking VA 
physician, for review in September 1995.  That doctor 
reviewed the entire record, and noted that angiography 
performed at a hospital in Mexico City revealed 
"hemodynamically" significant arteriosclerotic obstructive 
lesions involving the left anterior descending and first 
diagonal branches; extensive ectatic areas in the right 
coronary artery, left anterior descending artery and the 
circumflex arteries; and coronary aneurysms in the distal 
left anterior descending.  He commented that rheumatoid 
arthritis as the etiology of a myocardial infarction is 
clinically extremely rare, and that there is no clear 
definition of the type of rheumatic condition from which the 
veteran suffers, as the rheumatoid factor was negative.  He 
noted that the veteran is obese, sedentary, was a heavy 
smoker for many years, and has a family history of coronary 
artery disease.  "The coronary angiograms show 
arteriosclerotic plaque, ectatic areas, and coronary 
aneurysms all of which are seen in coronary arteriosclerosis 
at one time or another.  Therefore, at this point it is most 
reasonable to conclude that the myocardial infarction and 
subsequent unstable angina were due to coronary 
arteriosclerosis rather than rheumatoid arthritis."  Dr. M 
did not address what, if any, impact the treatment 
administered to the veteran for rheumatoid arthritis had on 
the development or aggravation of coronary artery disease.  

The medical opinions of Drs. G, I and O addressing the 
existence of a nexus between the veteran's coronary artery 
disease and his rheumatoid arthritis are competent evidence, 
as they are trained medical professionals.  For purposes of 
establishing a well-grounded claim, the evidence is presumed 
to be credible.  King.  Accordingly, the veteran has 
presented a well-grounded claim of entitlement to service 
connection for coronary artery disease as secondary to his 
service-connected rheumatoid arthritis. 

As the veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing the claim.  38 U.S.C.A. 
§ 5107(a).  In view of the conflicting medical opinions of 
the record regarding whether the veteran's service-connected 
rheumatoid arthritis was etiologically related to his 
myocardial infarction, the Board referred the matter to an 
independent medical expert (IME) in the field of rheumatology 
at an American university for an opinion addressing the 
question.  In response, the expert opined that it is unlikely 
that the veteran's coronary artery disease was caused by his 
rheumatoid arthritis, and that it is also unlikely that the 
veteran had rheumatoid arthritis in 1968.  Even if the 
veteran had rheumatoid arthritis, rheumatoid vasculitis would 
be unlikely since there were no other manifestations of 
vasculitis besides the myocardial infarction.  The examiner 
added that the form of rheumatoid vasculitis that would cause 
a myocardial infarction is usually seen in patients with high 
levels of rheumatoid factor, subcutaneous nodules, and severe 
joint disease, and usually manifests as multisystem 
involvement:  an isolated coronary arteritis would be most 
unusual.  The only mechanism by which rheumatoid arthritis 
could cause coronary artery disease would be through a 
vasculitis, and, if the veteran does not have rheumatoid 
arthritis, the alternative diagnoses would not be associated 
with vasculitis or any other type of coronary artery disease.  

However, it is very likely that the [veteran's] 
corticosteroid therapy was a significant risk 
factor in his coronary artery disease.  While he 
had other risk factors for coronary artery disease 
he was relatively young when he had his myocardial 
infarction.  Patients who take regular 
corticosteroids over relatively long periods of 
time clearly have an accelerated atheromatous 
process, and his corticosteroid therapy may account 
for his early coronary artery disease.  Therefore I 
would consider his coronary artery disease to be 
aggravated by the therapy of his arthritis, but not 
by the arthritis itself.  

The IME went on to add that, as it seems unlikely that the 
veteran has or had rheumatoid arthritis, even if he has or 
had the disorder, it would be unlikely that he had vasculitis 
related to it.  He added that the vasculitis that affects 
coronary arteries occurs in only about 1 percent of patients 
with typical rheumatoid arthritis, and tends to select 
patients with relatively longstanding severe disease with 
strongly positive rheumatoid factor tests, and rarely 
presents in only one organ.  With regard to the presence of 
vasculitis, he pointed out that the only suggestion 
supporting a coronary vasculitis diagnosis is the reference 
to aneurysms in the coronary artery, which he indicated was 
in Spanish in the veteran's records.  He suggested that, as 
an angiogram could possibly strongly suggest a vasculitis, 
perhaps the matter should be referred to an expert in 
angiography for an opinion as to whether the angiogram 
suggests a vasculitis.  

There is some conflict in the medical opinion evidence 
regarding whether the veteran has or had rheumatoid 
arthritis.  As the IME noted, however, the medical conclusion 
reached in 1968 that the veteran did have rheumatoid 
arthritis was reasonable at that time.  There is also an 
unresolved conflict in the medical evidence as to whether the 
veteran actually has vasculitis, but in light of the credible 
evidence of a relationship between treatment for the 
rheumatoid arthritis and coronary artery disease, that 
conflict need not be resolved at this time.  

Regardless of whether the disability for which the veteran 
has been service-connected since 1968 was properly 
characterized as rheumatoid arthritis, there is no question 
that he was treated for a service-connected disorder with 
corticosteroids.  Dr. G and the IME opined that the veteran's 
corticosteroid treatment could cause or aggravate coronary 
artery disease, which caused the myocardial infarction.  
There is no contrary medical opinion on that question.  The 
Board finds that competent evidence to be credible, and 
probative of the claim that the myocardial infarction that 
resulted from coronary artery disease was proximately due to 
the treatment administered to veteran's service-connected 
rheumatoid arthritis.  



ORDER

Service connection for coronary artery disease as secondary 
to the veteran's service-connected rheumatoid arthritis is 
granted.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

